                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                SANANGELO DIVISION
    I.INITED STATES OF AMERICA,
       Plaintiff,

                                                            NO. 6:21-CR-007-01-H
AGAPITO CHAPPA, III,
      Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE UMTED STATES MAGISTRATE JUDGE
                       CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g   u.s.c.
$   636OXl), the undersigned Disrict Judge is of the opinion that the Report and

Recommendarion of the Magistrate Judge conceming the plea of Guitty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED

         Dated,May   /O   ,2021



                                            JAMES       SLEYHENDRIX
                                                      STATES DISTRICT JUDGE
